Case: 13-50787      Document: 00512432135         Page: 1    Date Filed: 11/06/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                        Fifth Circuit

                                                                                    FILED
                                                                               November 6, 2013
                                    No. 13-50787
                                  Summary Calendar                               Lyle W. Cayce
                                                                                      Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ASHEKUL MOWLA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:13-CR-580-2


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Ashekul Mowla has been charged with conspiring to manufacture,
distribute, and possess with the intent to distribute a controlled substance and
controlled substance analogue and conspiring to commit money laundering.
See 18 U.S.C. § 956(h); 21 U.S.C. §§ 841(a), 846. He appeals the district court’s
denial of his motion to revoke the magistrate judge’s order of detention pending




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50787    Document: 00512432135     Page: 2   Date Filed: 11/06/2013


                                 No. 13-50787

his trial. Mowla contends that he is not a flight risk or a danger to the
community.
      The record evidence supports the district court’s determination that no
conditions exist that would reasonably assure Mowla’s appearance and the
safety of the community where he is to be released pending trial. See 18 U.S.C.
§ 3142. The district court did not abuse its discretion by denying Mowla’s
release pending trial. United States v. Rueben, 974 F.2d 580, 586 (5th Cir.
1992); United States v. Hare, 873 F.2d 796, 798-99 (5th Cir. 1989).
      AFFIRMED.




                                      2